Citation Nr: 1615295	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  06-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from July 1975 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2012, the Veteran presented sworn testimony at a hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In April 2013 and June 2014, the Board remanded the matters remaining on appeal for additional development.  [Also in June 2014, the Board remanded a claim for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In a June 2015 rating decision, entitlement to a TDIU was granted, effective July 16, 2011, the day following the Veteran's last day of gainful employment.  As this represents a full grant of the benefit sought as to the TDIU claim, it is no longer on appeal.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  As noted in the June 2014 remand, the Veteran was initially afforded a May 2013 VA neck examination.  The examiner noted that there was no evidence that the Veteran had been seen in service for a neck condition.  The Veteran stated that his neck started giving him trouble in 1978, two years after service and that the first time that he sought medical treatment was in 2002.  X-rays showed degenerative joint disease and no evidence of a traumatic condition.  The VA examiner opined that the Veteran's neck condition was less likely than not related to service and that it was less likely that the Veteran's service-connected low back condition caused or aggravated his neck condition.  However, no basis or rationale for these opinions was provided. 

In March 2015, the Veteran underwent was afforded a VA cervical spine examination pursuant to the Board's June 2014 remand instructions.  The examiner opined that the Veteran's diagnosed cervical spine and radiculopathy disabilities were less likely than not incurred in or caused by service because there are no service records indicating any cervical spine injury.  However, the Board points out that the absence of medical records cannot be the sole basis for a negative etiological opinion, especially when a Veteran, as is the case here, has competently reported that he first experienced neck pain in service and that those symptoms have continued since separation from service.

For the reasons set forth above, the Board finds that the May 2013 and March 2015 VA examinations are inadequate as to the claims remaining on appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Moreover, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268(1998).  As such, a supplemental opinion from the March 2015 VA examiner is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who conducted the March 2015 VA cervical spine examination for supplemental opinions.  Request that the examiner review the claims file again and make a notation to that effect in the record.  In providing the requested opinions below, the examiner is asked to address the Veteran's contentions, to include that during training in service he was carrying 50 pound bags of ammunition in the sand when a partner stopped, causing whip lash action to his neck and arm.  See April 2004 statement in support of claim (VA form 21-4138), September 2012 hearing testimony, and March 2015 VA cervical spine examination report.  In addition, the Veteran asserts that he fell off a hospital bed in 1975 or 1976 while being examined and treated at Fort Devens Massachusetts Army Hospital and that this contributed to his neck injury.  See November 2007 statement in support of claim (VA form 21-4138).  

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability and radiculopathy of the upper extremities (or neuropathy) related to service.  In rendering these opinions, the examiner may not rely solely on the absence of service medical records, and must consider and discuss the Veteran's statements, as well as those of his wife (see March 2005 VA form 21-4138) regarding the onset and statements regarding the continuity of symptomatology.  The examiner is also asked to comment on a February 1979 VA neuropsychiatric examination noting that the Veteran complained of low back pain that was up into his neck and head.  A detailed rationale is requested.

(b) The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability and radiculopathy of the bilateral upper extremities  (or neuropathy) was caused by a service-connected disability.  The examiner should consider that the Veteran is service-connected for schizophrenic reaction, sleep disorder, lumbosacral strain with intervertebral disc disease, radiculopathy of the right and left lower extremities, and scars.  A detailed rationale is requested.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability and radiculopathy of the bilateral upper extremities (or neuropathy) is aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner should consider that the Veteran is service-connected for schizophrenic reaction, sleep disorder, lumbosacral strain with intervertebral disc disease, radiculopathy of the right and left lower extremities, and scars.  A detailed rationale is requested.

(d) If it is determined that there is another likely etiology for any cervical spine disability and radiculopathy of the bilateral upper extremities (neuropathy) found, that should be clearly stated with a detailed rationale. 

If the March 2015 VA examiner is not available, the claims files should be provided to, and reviewed by, another physician with sufficient expertise to provide the requested opinions.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinion.  The examiner should clearly set forth the rationale for the comments and opinions expressed.
2.  After ensuring that the VA medical opinion complies with the REMAND instructions above, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO	
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

